      2:17-cv-02099-CSB-EIL # 25-10          Page 1 of 2                                        E-FILED
                                                               Tuesday, 06 November, 2018 04:10:18 PM
                                                                           Clerk, U.S. District Court, ILCD


                             UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

PATRICIA M. FORD,                                 )
                                                  )
             Plaintiff,                           )
                                                  )
      -vs-                                        )       No.: 2017-cv-2099
                                                  )
STEAK ‘N SHAKE, INC.,                             )
                                                  )
             Defendant(s).                        )


                    AMENDED CERTIFICATE OF COMPLIANCE
                           WITH LOCAL RULE 7.1

       In accordance with Local Rule 7.1, the undersigned counsel hereby certifies that the

argument section of Plaintiff’s Response to Defendant’s Motion for Summary Judgment filed

on November 5, 2018 complies with the type volume limitation of Local Rule 7.1 in that the

Introduction and Argument section of this document consists of 2,629 words as indicated by

the word processing program used to prepare the document.


                                           By:     /s/ Ronald S. Langacker
                                                  Ronald S. Langacker, #6239469
                                                  Attorney for Plaintiff
                                                  Langacker Law, Ltd.
                                                  102 E. Main Street, Suite 100
                                                  Urbana, Illinois 61801
                                                  (217) 954-1025
                                                  (217) 903-5255
                                                  ron@langackerlaw.com




                                              1
      2:17-cv-02099-CSB-EIL # 25-10          Page 2 of 2



                                  CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on November 6, 2018, he
electronically filed the above with the Clerk of the Court using CM/ECF system which will send
notification of such filing to the CM/ECF participant(s):

 Mr. Kenneth B. Siepman
 Ms. Christina M. Kamelhair
 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
 111 Monument Circle, Suite 4600
 Indianapolis, Indiana 46204
 (317) 916-1300
 kenneth.siepman@ogletree.com
 christina.kamelhair@ogletree.com


                                           Respectfully Submitted,

                                           By: /s/Ronald S. Langacker
                                           Ronald S. Langacker, #6239469
                                           Attorney for Plaintiff
                                           Langacker Law, Ltd.
                                           102 E. Main Street, Suite 100
                                           Urbana, Illinois 61801
                                           (217) 954-1025
                                           (217) 903-5255
                                           ron@langackerlaw.com




                                              2
